Citation Nr: 0530196	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-29 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
defective hearing of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1942 to July 
1943.  

This appeal was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, AZ.

At the time the veteran filed for an increased rating, his 
service connection disability was described as "otitis 
media, left, mild loss of hearing," rated as noncompensably 
disabling under Code 6200.  During the course of the current 
appeal, in rating action by the RO in June 2002, the 
veteran's then service-connected disability was separated 
into two segments, one described as "otitis media, left ear, 
with perforated left tympanic membrane and mastoiditis," 
rated as noncompensably disabling under Code 6200; and 
"hearing loss, left," rated as noncompensably disabling 
under Code 6100.

The veteran filed a subsequent claim for service connection 
for ringing in his ears.  After effectuating a grant of 
service connection for tinnitus, the RO assigned as 
10 percent rating under Code 6260 from February 21, 2003.  

The Board notes that the RO has twice notified the veteran by 
correspondence that he has service connection for hearing 
loss in the left ear for which he has "a rating of 10 
percent".  While the latter portion of that statement is 
inaccurate, it is construed only as inadvertent error since 
the actual service-connected disabilities and ratings are as 
described above, and the veteran has indicated that he 
understands that he is not receiving compensation for his 
hearing loss, per se.  (The veteran's combined service-
connected rating at present is at 10 percent reflecting 
additional other components including tinnitus, otitis media 
and tympanic membrane perforation.)

The veteran has not pursued his appeal on any issue other 
than the unilateral hearing loss.

The veteran provided testimony before an Acting Veterans Law 
Judge at the RO in September 2005; a transcript is of record.  
He submitted additional evidence at that time, along with a 
waiver of initial RO consideration.  Thus, the Board may 
consider the additional evidence in the first instance.  See 
38 C.F.R. § 20.1304(c) (2005)

In November 2005, the veteran's motion to advance the case on 
the docket was granted by the undersigned pursuant to 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) due to the 
veteran's advanced age.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue relating to defective hearing in the 
left ear.

2.  Private audiometric evaluations, of which there are 
numerous reports, are entirely consistent with the findings 
on VA audiological reports; the private results are not 
certified but are shown in graph form only. 

3.  On repeated certified audiometric evaluations since 2001, 
the veteran's raw hearing scores for hearing impairment in 
the left ear have shown some deterioration with decibel 
losses in the conversational voice range at an average of 
about 80-85; however, his speech reception threshold scores 
are consistently at or about the mid-80's; this is not 
tantamount to deafness.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 1160 
(West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.87, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In the current 
issue, as it stands before the Board, the veteran has been 
afforded the requisite clinical testing, and has been given 
the opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to hearing 
loss.  In addition to the statement of the case, supplemental 
statements of the case, and numerous letters from the RO, the 
pertinent requirements have been discussed in other 
documentation of record including at the personal hearing.

The veteran has expressed his understanding for the pertinent 
regulations and what is required, and by whom, with regard to 
evidence.  All in all, the Board is satisfied that all due 
process requirements and that all rights of the veteran have 
been fully protected and addressed as they relate to ratings 
for defective hearing.  


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).

Separate diagnostic codes identify the various disabilities. 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.   

For comparative purposes, and inapplicable in this case but 
included for clarification purposes, only under the old 
criteria, (in effect prior to June 1999), evaluations of 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level 1 for essentially normal acuity 
through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective prior to June 
10, 1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85 and Part 4, Diagnostic Code 6100 (2005).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2005).

Specific provisions are in effect for "unusual patterns of 
hearing impairment." Under 38 C.F.R. § 4.86(a) (2005), it 
states that when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

It is noted that any compensation for defective hearing is 
available for that loss at the conversational voice 
frequencies rather than high frequencies.  And under the 
pertinent regulations, consideration is given within the 
schedule for the wearing of hearing aids.  

The Board notes that with regard to certain very specific 
circumstances, a special regulatory revision was undertaken 
with regard to 38 C.F.R. § 3.383; adopted in August 2004, but 
effective retroactive to December 6, 2002, it was considered 
non-substantive as it was intended to implement a special 
provision of the Veterans Benefits Act of 2002, Public Law 
107-330.  

When veterans have a specific degree of disability that is 
service connected in certain organs, and there is nonservice-
connected disability affecting the corresponding "paired" 
organ, VA is authorizes to pay disability compensation as if 
the combination of service-connected and nonservice-connected 
disabilities in those paired organs were both service-
connected.  Bilateral deafness is one of those paired organs.  
Under 38 U.S.C.A. § 1160(a)(3), VA may pay compensation as if 
deadness in both ears were service-connected when a veteran 
has a service connected total deafness in one ear along with 
total deafness in the other ear due to nonservice-connected 
disability and not the result of the veteran's willful 
misconduct.

Under the new revision, 38 U.S.C.A. § 1160(a)(3) was amended 
to eliminate the total deafness requirement.  The statute now 
authorizes payment of compensation (a) when a veteran has 
deafness in one ear which is independently ratable to a 
degree of 10 percent or more as a result of service-connected 
disability, and (b) deafness in the other ear as a result of 
nonservice-connected disability.  Thus, Congress eliminated 
the extreme requirement that there be complete and total 
deafness in both ears before compensation would be payable 
for this paired organ combination.  

As noted in the regulatory guidelines, deafness is not 
defined specifically in VA regulations except in reference to 
the severest degrees of hearing loss under i.e., 38 C.F.R. 
§ 3.350(a)(5) relating to the absence of air and bone 
conduction; or, 38 C.F.R. § 4.84a, Table IV, concerning 
rating of blindness in combination with varying degrees of 
hearing loss, including total deafness.  Dorland's Medical 
Dictionary, 28th Edition, defines 'deafness" as "lack of the 
sense of hearing, or profound hearing loss,  Moderate loss of 
hearing is often called hearing loss."

As further noted in the Federal Register [Vol. 69, #152, 
August 9, 2004] summary relating to the implementation of 
these revisions, in determining what constitutes hearing loss 
or impairment for the nonservice-connected ear, VA also looks 
to the common meaning of deafness, which Webster's New World 
Dictionary, 3rd college edition, defines broadly as "totally 
or partially unable to hear".  VA regulations specify the 
point at which hearing impairment is considered a disability 
for VA purposes in 38 C.F.R. § 3.385 based on the auditory 
thresholds in five specified frequencies and speech 
recognition scores.  Thus, as to paired organ hearing loss in 
the nonservice-connected ear, VA is applying the provisions 
of 38 C.F.R. § 3.385 to define the point at which hearing 
impairment is considered a disability.  However, VA does not 
herein require that the degree of hearing loss in the 
nonservice-connected ear be ratable at 10 percent or more 
because Congress did not impose that requirement.  Because of 
the lack of a clear-cut definition by Congress as to what 
defines the required degree of loss in the nonservice-
connected ear, VA had interpreted this in the most liberal 
manner, i.e., any degree of hearing loss disability, 
including a degree which under the rating scheduled is at a 
noncompensable level, manifested in the nonservice-connected 
ear.

When there is not total deafness in the service-connected 
ear, and if impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
numerical designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  See also 38 C.F.R. § 
4.85(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

Prior audiometric evaluations in and since service are in the 
file for comparison.  

For instance, at the time of VA testing in February 1992, the 
veteran was shown to have high frequency mixed hearing loss 
in the right ear and severe conductive loss in the left ear.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
20
25
25
45
LEFT
NR
75
65
80
100

This averages out to 29 decibels in the right ear at the 
conversational frequencies [1,000, 2,000, 3,000 and 4,000], 
and 80 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 72 percent in the left ear.  His left ear was repeatedly 
tested, and both Speech Stenger and 1,000 Hertz Stenger were 
recorded as negative on the left.

Specialized VA audiometric evaluations, both bone and air 
conduction, and with variances in masking levels to test the 
nuances of the hearing impairment, were undertaken in April 
2002, extensive reports from which are in the file.  In 
essence, on the certified authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
50
LEFT
70
70
80
90
95

A number of tests were undertaken with varying results from 
that identified above.

A report was received from a private facility, dated in July 
2002, reflecting that audiometric evaluations had shown a 
deterioration in his hearing since the rating done in April 
2002.  Diagnostic impression was presbycusis with a severe 
mixed loss on the left due to middle ear infection.  
Bilateral amplification and aural rehabilitation were 
suggested.

Because of the changing and purportedly deteriorating 
findings, the veteran was thereafter given a number of 
audiometric evaluations by both VA and private facilities, 
numerous reports from which are in the file.

In February 2003, on the authorized VA audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
50
LEFT
70
75
80
90
95

This is an average of 35 decibels on the right and 85 
decibels on the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 84 
in the left ear.

On VA examination in March 2003, his extensive hearing loss 
history was recorded.  A tympanoplasty in the 1980's was said 
to have stopped his prior ear infections but had not helped 
his hearing.  He said that he had not been helped by the use 
of hearing aids.  The tympanic membrane was thin but healed 
without perforation and no evidence of any visualized incus.  
Audiogram confirmed mild to moderate loss of hearing without 
a conductive component on the right; he had severe hearing 
loss with significant air-bone-gap and a nerve loss, a 
neurosensory loss, that was slightly worse on the right than 
the left.

VA outpatient reports are in the file reflecting, in 
pertinent part, that he had some recurring problems with his 
hearing aids.  Ear molds were modified and cleaning 
undertaken which seemed to make some improvement.

The veteran was given extensive VA audiometric evaluation in 
August 2003.  

On a report of an additional re-evaluation undertaken by VA 
in September 2003, it was noted that in August 2003, he had 
shown exaggerated organic behavior as related to the hearing 
loss in both ears.  It was specifically noted that at that 
time, his speech recognition score in the left ear was 
essentially normal, and that was unchanged from the score in 
February 2003.  This was at a level which was below his 
admitted pure tone thresholds which was physiologically 
impossible.  Based on the September 2003 findings, the 
examiners concluded that his hearing was unchanged since 
February 2003 and those reports were most accurate since his 
thresholds could not now be measured accurately.  

For comparative purposes, the report of the authorized 
audiological evaluation in September 2003 showed, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
256
25
40
50
LEFT
70
75
80
90
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.

Numerous private hearing evaluations have been undertaken and 
reports are in the file including from the Westside Ear, Nose 
and Throat facility.  These reports are all in the form of 
graphics using raw scores.  One of these tests is dated in 
July 2004 and shows speech reception of 92 percent in the 
right ear and 76 percent in the left ear.  The examiner 
diagnosed, with regard to the right ear, moderate to severe 
downward sloping sensorineural hearing loss with a type C 
tympanic membrane.  In the left ear, he had a severe to 
profound conductive hearing loss with a type B tympanic 
membrane.  Stenger was reportedly negative at 1,000 and 2,000 
Hertz.  

Another similar report with raw scores shown in graphic form 
is dated August 2005.  This is in the file.  Findings are 
comparable to those already of record.

At the September 2005 hearing, the veteran testified that he 
felt that the hearing examination conducted by VA were 
inadequate and did not properly reflect his actual hearing 
loss.  He stated he could not hear anything out of his left 
ear and expressed frustration with such problem.  

The veteran has indicated that he had no further records 
available with regard to the current state of his hearing 
loss.


Analysis

The Board notes that the veteran has been evaluated on the 
basis of extensive evidence, both from private and VA 
sources, and now of record are audiometric assessments that 
clearly reflect the nature of his hearing loss.  His hearing 
impairment consists of both conductive and sensorineural 
components.  There is also an underlying nonorganic element 
which is best identified by practically comparing the 
consistently high decibel losses at given levels with the 
equally consistently high capacity for speech reception in 
both ears, albeit somewhat decreased in the left over the 
right ear. 

Nonetheless, when taking into account the nonorganic 
components to his hearing loss, and the fact that he wears 
hearing aids with varying degrees of success, the overall 
clinical record sustains that the veteran has a severe 
hearing loss in his left ear.  It is that ear only for which 
he has service connection.  But however impaired his hearing 
may be in the ear at present, and regardless of the 
regulatory standard used, the veteran does not now have total 
deafness in the left ear.  

The Board would note that regulations and judicial mandates 
require that any service-connected hearing loss be evaluated 
under certified standards, and using precise scores.  In this 
as in other hearing loss cases, disability ratings for 
hearing impairment are derived at by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  See Lendenmann, supra.

In the veteran's case, he has significant losses in decibels 
at the conversational voice frequencies.  This is supported 
by sound evidentiary data.  And as alleged, it can be 
stipulated that there has been some purported deterioration 
in his hearing in the left ear.  Nonetheless, on test after 
test, he has no more than moderate speech reception threshold 
loss.  All in all, this does not add up to a hearing loss 
which reflects deafness or a hearing loss tantamount thereto 
under pertinent regulations. 

Accordingly, absent more significant loss in the left ear 
which would include both speech reception and decibel loss, 
further application of any of the herein cited special and 
newly revised applications relating to both ears (i.e., when 
one is and the other ear is not service-connected) is 
unnecessary and inappropriate.

The Board would also note that in order to make sure that the 
veteran's entire spectrum of ear and hearing problems were 
fully addressed, during the pending appeal, reevaluation was 
also undertaken of his other associated problems.  In this 
regard, although his tympanic membrane was thin, it was 
intact, and his otitis media is not currently active, 
however, it was concluded that he did have associated 
tinnitus, and as a result, a separate 10 percent rating has 
been assigned.  This should somewhat contribute to 
compensating him for the level of loss he alleges to have 
experienced.

However, the evidence does not raise a doubt to be resolved 
in his favor as to a compensable rating for hearing loss in 
the left ear under schedular provisions.  By the very nature 
of hearing loss and the requirement that compensation be paid 
based on specific scores which are applied to a chart, in 
general, there is little applicability for other than a given 
schedular rating as extrapolated from the findings on the 
tests which are then compared to the requirements on a chart 
as cited above. 

There is ample evidence of record on which to rate his 
hearing impairment.  There are numerous reports of various VA 
audiometric studies which are entirely consistent with 
external private findings.  And while he has shown a slight 
deterioration in actual losses in the past several years on 
both private and VA tests, the recent audiological 
evaluations are remarkably internally consistent with one 
another. 

With regard to the private findings, these have not been used 
in determining the veteran's current level of hearing loss.  
The regulation states that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test, such as the Maryland CNC pursuant to 
38 C.F.R. § 4.85(a), op. cit.  Based upon the Board's review 
of these audiograms, there was no indication that a 
controlled speech discrimination test, of the type required 
by the regulations, was conducted.  Therefore, these 
audiograms would not be suitable for determining the current 
level for the veteran's service- connected hearing loss 
disability.  The Board notes, however, that the pure tone 
thresholds reported in those audiograms, as well as the 
computed averages, are virtually identical to, and certainly 
entirely consistent with, those reported in the VA 
audiological evaluation.  Thus, it would appear that the 
private audiograms would not provide a basis to grant a 
compensable evaluation for the unilateral service-connected 
hearing loss disability. 

The veteran's testimony has been considered.  While this does 
not change the basic findings on the definitive audiological 
evaluations of record, his testimony was certainly considered 
credible.

In any event, his demonstrated hearing loss as shown on all 
pertinent tests, in the aggregate, does not warrant a 
compensable evaluation. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the rating 
is based upon application of a strict chart into which raw 
test scores are inserted.  Accordingly, the preponderance of 
the evidence is against the claim for an increased rating for 
bilateral hearing loss.  See Gilbert, 1 Vet. App. at 55. 

Additional Considerations

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) (2005).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).


ORDER

An increased (compensable) evaluation for defective hearing 
in the left ear, is not warranted.



__________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


